Cornerstone Building

 

) One Central Ave. W., Suite 101

i TH RON DSET St. Michael, MN 55376
°y MICHENFELDER Ph :763.515.6110
LAW OFFICE ttc Fax : 763.226-2515
www.tmlawmn.com

pat@throndsetlaw.com

June 25, 2020

The Honorable Elizabeth Cowan Wright
Magistrate Judge, District of Minnesota
342 Federal Building

316 N. Robert Street

St. Paul, MN 55101

Re: Jeffrey Weisen v. Northern Tier Retail LLC d/b/a Speedway
Civil Case No.: 19-CV-2624 (JNE/ECW)

Your Honor,

I write at this time pursuant to Paragraph 4 of your Order of June 8, 2020, relative
to the above referenced matter (Dkt. 36).

Since receiving your Order, our office has determined that Mr. Weisen has been a
Plaintiff on 88 ADA Title III lawsuits that have been “filed with the Court or served via
Minnesota’s “hip pocket” service rule.” Of those 88 matters, 49 have been resolved
pursuant to settlement agreements. 37 of those 49 settlement agreements are confidential.

Your Order, at Paragraph 4, provides that “Plaintiff may seek additional relief from
the Court with respect to any responsive settlement agreement that requires notice to a
third-party that has not already been provided by Plaintiff.” At this time, we are requesting
such additional relief. More specifically, we are seeking clarification that Mr. Weisen need
not produce the confidential settlement agreements in accordance with this district’s
decision in Smith v Bradley Pizza et. al, 17-CV-2032, ECT/KMM, (D. Minn. Nov. 13,
2018). To the extent the Court does require production of those confidential settlement
agreements, we would request an additional 60 days to provide the parties to those
agreements with notice of your Order and an opportunity to intervene or be heard as to the
matter if they wish.
If you would prefer that we proceed by formal motion, or in some other manner than
this correspondence, please let us know.

>

 

Patrick W. Michenfelder
PWM/tjs

cc. Daniel Olson (via e-service)
Client

 

 

 
